                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



WILLIAM T. PAINTER, JR.,

               Plaintiff,

       v.                                                   Case No. 1:18-cv-07855

QUICKEN LOANS INC.,

               Defendant.


                      QUICKEN LOANS INC.’S RESPONSE TO
               PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       This Court should disregard Plaintiff’s Notice of Supplemental Authority (“NOSA”)

(Dkt. No. 22) in ruling on Quicken Loans’ pending motion to dismiss (Dkt.No. 14) for three (3)

independent and adequate reasons.

       First, the “supplemental authority” Plaintiff proffers—the Fourth Circuit’s recent decision

in Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n, No. 18-1588, __ F.3d __,

2019 WL 1780961, at *2 (4th Cir. Apr. 24, 2019)—does not, in fact, supplement any arguments

Plaintiff made when he opposed Quicken Loans’ motion to dismiss (Dkt. No. 17). In Am. Ass’n

of Political Consultants, the Fourth Circuit concluded that the so-called federal debt collection

exemption to the Telephone Consumer Protection Act (“TCPA”) is facially unconstitutional

under the Free Speech Clause of the First Amendment. Am. Ass’n of Political Consultants, 2019

WL 1780961 at *8. While Quicken Loans’ motion to dismiss (Dkt. No. 14) relies, in part, upon

that exemption, Plaintiff made no argument (none) in response that the exemption is

unconstitutional in any respect. Dkt. No. 17 at 3-6 (instead arguing that the exemption does not

apply because of proposed FCC guidance limiting its scope that never became final or effective).
That is the end of the inquiry. Plaintiff waived any constitutional argument by failing to raise it

timely in his opposition. Knowles v. Iowa, 525 U.S. 113, 116 at *2, 119 S. Ct. 484, 487, 142 L.

Ed. 2d 492 (1998) (party “waived this argument by failing to raise it in its brief in opposition”);

Wojtas v. Capital Guardian Tr. Co., 477 F.3d 924, 926 (7th Cir. 2007) (failure to oppose

argument constitutes waiver). He cannot somehow cure that waiver through his NOSA, because

the purpose of such a notice is to advise the Court of new authority relating to arguments already

advanced by the parties. Siddiqui v. Holder, 670 F.3d 736, 749 (7th Cir. 2012) (notice of

supplemental authority does not provide a second forum for raising new or different arguments);

United States v. Nealy, 232 F.3d 825, 830 (11th Cir. 2000) (parties are permitted to “submit

supplemental authority on intervening decisions or new developments regarding issues already

properly raised in the initial briefs”). Here, by contrast, Plaintiff seeks to raise an entirely new

argument -- a constitutional challenge to a federal statute -- for the first time in the NOSA. That

is improper and the Court should reject it out-of-hand for this reason alone. Milligan v. Bd. of

Trustees, S. Illinois Univ., 2010 WL 4818387, at *2 (S.D. Ill. Nov. 16, 2010) (denying motion

for leave to file supplemental authority; motion “advances new arguments he could have but did

not make in his original response”).

       Second, although more is not needed, Fed. R. Civ. P. 5.1 confirms that Plaintiff has not

made any constitutional challenge to which the supplemental authority could be relevant. That

rule applies here and provides, in relevant part, that a party which files “a pleading, written

motion, or other paper drawing into question the constitutionality of a federal … statute must

promptly: (1) file a notice of constitutional question stating the question and the paper that raises

it” if “the parties [in the case] do not include the United States, one its agencies, or one of its

officers or employees in an official capacity,” and (2) “serve the notice and paper on the



                                                   2
Attorney General of the United States.” Plaintiff filed and served no such notice

contemporaneously with his opposition and has he has not done so to date. The reason is simple:

Plaintiff did not oppose Quicken Loans’ motion to dismiss on the ground that the federal debt

collection exemption to the TCPA is unconstitutional under the Free Speech Clause of the First

Amendment. For this additional reason, this Court should find that Plaintiff waived any such

argument. Knowles, 525 U.S. at 116, *2.

       At a minimum, this Court should not entertain Plaintiff’s belated argument without

requiring compliance with Rule 5.1. The purpose of Rule 5.1 is to ensure that federal

government has notice of and an opportunity to intervene in cases between private litigants

raising constitutional challenges to federal statute. Toward that end, the Rule requires (a) the

party raising the issue to provide prompt notice to the Attorney General, (b) this Court to certify

to the Attorney General that the constitutionality of a federal statute has been questioned, and (c)

this Court to reject the constitutional challenge or provide the Attorney General a minimum of 60

days to intervene before it may “enter a final judgment holding the statute unconstitutional.”

Fed. R. Civ. P. 5.1(a)-(c). None of this has occurred here. And, because it has not, this Court

should either (1) decline to consider the constitutionality of the federal debt collection exemption

to the TCPA in ruling on Quicken Loans’ motion to dismiss; or (2) reject that argument as Rule

5.1 permits.1

       Third, federal courts must avoid deciding constitutional issues, including deciding that

federal statutes are unconstitutional, whenever possible. Edward J. DeBartolo Corp. v. Fla. Gulf

1
  This voluntary response to a NOSA about an argument Plaintiff never made is not the
appropriate submission in which to address the constitutionality of the TCPA. Quicken Loans
reserves all rights to address that issue, including by advancing arguments that the TCPA
cellphone provision at issue in this case is unconstitutional, in the future as necessary or directed
by the Court. At this stage, however, Quicken Loans’ position remains that its motion to dismiss
should granted and this case dismissed.

                                                  3
Coast Bldg. & Const. Trades Council, 485 U.S. 568, 569 (1988). Quicken Loans’ motion to

dismiss demonstrates that Plaintiff failed to state a cognizable claim for a reason separate and

apart from the federal debt collection exemption: because the complaint fails to plead sufficient

facts to show that Quicken Loans made the challenged calls using an automatic telephone dialing

system or an artificial or prerecorded voice. Motion at 6-8. Nothing in the Fourth Circuit’s

decision in Am. Ass’n of Political Consultants relates to that argument. The Court should

address that issue first, and dismiss the Complaint on that ground.2

       For these reasons, Quicken Loans respectfully requests that the Court disregard the

NOSA and dismiss the Complaint for the reasons set forth in its Motion to Dismiss.




2
 Moreover, the decision is not yet even final – the FCC can still seek rehearing or rehearing en
banc, and/or file a petition for a writ of certiorari with the Supreme Court.

                                                 4
Dated: May 9, 2019   /s/ Jennifer L. Majewski
                     Anna-Katrina S. Christakis
                     Jennifer L. Majewski
                     Pilgrim Christakis LLP
                     321 North Clark Street
                     26th Floor
                     Chicago, IL 60654
                     (312) 939-0953
                     kchristakis@pilgrimchristakis.com
                     jmajewski@pilgrimchristakis.com

                     W. Kyle Tayman (pro hac vice)
                     Joseph F. Yenouskas (pro hac vice)
                     GOODWIN PROCTER LLP
                     901 New York Ave., N.W.
                     Washington, D.C. 20001
                     (202) 346-4000
                     ktayman@goodwinlaw.com
                     jyenouskas@goodwinlaw.com

                     Attorneys for Quicken Loans Inc.




                      5
